DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/20 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a second liner located over the first liner and having a lower surface contacting the upper surface of the dielectric.” recited in claim 1,” the second liner is arranged directly between a bottommost surface of the first liner and the upper surface of the dielectric.” recited in claim 3, “an upper surface that protrudes laterally outward from a bottom of a sidewall of the second liner facing the conductive interconnect” recited in claim 4, “the upper surface is laterally between the sidewall of the second liner and a sidewall of the conductive interconnect” recited in claim 5, “wherein the first liner contacts sidewalls of the barrier layer, upper surfaces of the barrier layer, and the upper surface of the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Independent claims 1, 7 and 13 as well as many of their dependent claims recite and described a second liner. It is unclear from the original description what Applicants are calling a second liner. The original disclosure described a liner which is layer 203 only in all the embodiments. A dielectric barrier, which is multilayer 208, is also described, and one would logically assume that that any of the layers 205, 206 and 207 could be referred to as barrier layer eventually, but none of them was called a liner and being distinguished as such from liner 203. Reading the original disclosure and the choice of the claim language of this application create unnecessary disconnect and ambiguity or confusion if, as the Examiner suspects, Applicants are trying to claim the embodiments of figs. 7-8&10.
Claim 2 recites “the first liner is completely confined”. The question with this limitation is: completely confined by what?
Claim 3 recites “the second liner is arranged directly between a bottommost surface of the first liner and the upper surface of the dielectric.”. There appears to be no support in the original disclosure for this application in view of what was described as being the liner (i.e. liner 203).
Claim 4 recites “the second liner comprises an upper surface that protrudes laterally outward from a bottom of a sidewall of the second liner facing the conductive interconnect.”. There appears to be no support in the original disclosure for this application. The Examiner notes that the upper surface that protrudes laterally outward from a bottom of a sidewall of the second liner means that the upper surface must be 
 Claim 6 recites “wherein the first liner contacts sidewalls of the barrier layer, upper surfaces of the barrier layer, and the upper surface of the conductive interconnect.”. There appears to be no support in the original disclosure for this limitation in view of what was described as being the liner (i.e. liner 203). Even if one was to assume that the first liner is layer 205 on figs. 7-8 and the barrier layer is layer 203, the quoted limitation above does not meet what is shown.
Claim 7 recites “wherein the second liner comprises a corner that is both vertically and laterally between the barrier layer and the first liner.”. There appears to be no support in the original disclosure for this limitation. It is noted that for the quoted limitation to be true, the said corner must be located within a region where barrier layer and the first liner vertically and horizontally overlap, and there is no such a thing in the drawings, even if one were to assume in view of the description that the claimed first liner is liner 203, and the claimed barrier layer is layer 205 (on figs. 7-8&10) with the possibility that the undescribed second liner is maybe layer 206 (it is noted however that in view of the 112 1st description requirement, the claimed second liner cannot be left to guessing).
Claim 8 recites “the corner is below a lower surface of the first liner and above an upper surface of the barrier layer”. There appears to be no support in the original disclosure for this limitation, noting that claim 8 inherits the defects of claim 7.
Claim 11 recites “the second liner comprises a plurality of lower surfaces facing the substrate and disposed directly over the barrier layer.”. There appears to be no not disposed directly over the barrier layer (205). Only one of those lower surfaces of 206 is directly over the barrier layer (205).
Claim 13, recites “a second liner arranged over the first liner and comprising a horizontally extending ledge coupled to an overlying vertically extending surface of the second liner, wherein the horizontally extending ledge is vertically above a top surface of the conductive interconnect.”. There appears to be no support in the original disclosure for this limitation. Besides the fact of not knowing exactly what is the so-called second liner, it is unclear what is the so-called “horizontally extending ledge” (i.e. a narrow horizontally extending surface projecting from a wall or other another surface). Again, assuming the so-called second liner could be layer 206 (again, this cannot be left to guessing as explained above), the horizontally extending ledge would potentially be the narrow horizontal step surface about the same horizontal level as the top surface of layer 205 on figs. 7-8, but this horizontally extending ledge is not vertically above a top surface of the conductive interconnect 204 because “vertically above” implicitly means directly above.
Claim 15 recites “the horizontally extending ledge is laterally outside of the conductive interconnect and vertically between the top surface of the conductive interconnect and a top surface of the second liner.”. There appears to be no support in 
Claim 20 recites “wherein a segment of the second liner that is laterally between the conductive interconnect and the second conductive interconnect is completely vertically above the top surface of the conductive interconnect.”. There appears to be no support in the original disclosure for this limitation. This cannot be true for figs. 7-8 with the assumption of the second liner being layer 206, and Applicants should refrain to pointing to fig. 2 as having potential support because the “horizontally extending ledge” required for claim 13 cannot in anyway be defined on fig. 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 13-14 and 17-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hsu et al. (US 2008/0120580, cited on IDS).

a.	Re claim 1, Hsu et al. disclose an integrated circuit, comprising: a conductive interconnect 40 (fig. 13 and related text; see also [0034] and remaining of disclosure for more details) disposed on a dielectric 10 ([0032]) over a substrate 12 (shown on figs. 1-2); a first liner 60 ([0042]-[0043]) arranged along an upper surface of the conductive interconnect; a barrier layer 34 ([0033]) arranged along a lower surface of the conductive interconnect and contacting an upper surface 16&26&28&30 (see fig. 2 and related text; in the alternative where the upper surface of the dielectric 10 is top surface 16 alone, the barrier layer 34 still contacts it at its edges defining opening 18) of the dielectric, wherein the barrier layer and the first liner surround the conductive interconnect; and a second liner 68 ([0049]) located over the first liner and having a lower surface contacting the upper surface of the dielectric (explicit on fig. 13).

b.	Re claim 2, the first liner is completely confined (by 68 and 40) above the upper surface of the conductive interconnect.

c.	Re claim 13, Hsu et al. disclose an integrated circuit, comprising (see claim 1 rejection above as to which section to read for each identified element): a conductive interconnect 40 arranged over a substrate 12 (figs. 1-2&13 and related text); a first liner 60 arranged along an upper surface of the conductive interconnect; a barrier layer 34 arranged along a lower surface of the conductive interconnect, wherein the barrier layer and the first liner surround the conductive interconnect; and a second liner 68 arranged over the first liner and comprising a horizontally extending ledge S (see annotated fig. st rejection above of claim 13 and the implicit meaning of “vertically above”) a top surface of the conductive interconnect.


    PNG
    media_image1.png
    1031
    1815
    media_image1.png
    Greyscale

d.	Re claim 14, the horizontally extending ledge has a first (right) end coupled to the overlying vertically extending surface of the second liner and a second (left) end coupled to an underlying vertically extending surface of the second liner as viewed along a cross-sectional view (explicit on fig. 13).



e.	Re claim 18, the second liner comprises a first lower surface S1 (see annotated fig. 13 above) and a second lower surface S2 that both face the substrate and that both are directly above the barrier layer.

f.	Re claim 19, the first lower surface contacts an upper surface of the first liner and the second lower surface contacts an upper surface of the barrier layer (explicit on annotated fig. 13 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. (US 2014/0252624) and Hsu et al. (US 7,666,781) disclose integrated circuits similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899